Citation Nr: 1435426	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  12-19 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for chloracne, to include as secondary to herbicide exposure. 

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for sinusitis, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for asthma, to include as secondary to herbicide exposure.

6.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

9.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbus, South Carolina; the file is now under the jurisdiction of the Jackson, Mississippi, VARO.  In March 2014, the Veteran testified at a Travel Board hearing before the undersigned; a transcript is included in the record.


The issues of entitlement to service connection for sleep apnea, diabetes mellitus, and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is not shown that the Veteran has, or during the pendency of the claim has had, multiple myeloma.

2.  It is not shown that the Veteran has, or during the pendency of the claim has had, chloracne; a chronic skin disability was not manifested during service or for many years after service and is not otherwise related to an event, injury, or disease in service.  

3.  The Veteran has been diagnosed with arthritis in the cervical spine, thoracic spine, and right hip; arthritis was not manifested during service, or within any presumptive period after service, and is not otherwise related to an event, injury, or disease in service.  

4.  The Veteran's sinusitis, asthma, and hypertension first manifested many years after service and are not otherwise related to an event, injury, or disease in service, to include alleged Agent Orange exposure.


CONCLUSIONS OF LAW

1.  Service connection for multiple myeloma is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  Service connection for chloracne/skin disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  Service connection for arthritis is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  Service connection for sinusitis, asthma, and hypertension is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A May 2009 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.

With respect to the claims of service connection decided herein, the RO did not arrange for VA examinations.  The Board has considered whether examinations are necessary.  Absent any competent (medical) evidence suggesting that the Veteran has diagnoses of multiple myeloma, chloracne/chronic skin disability, or arthritis of the bilateral knees/left shoulder, an examination to secure a medical nexus opinion with respect to those disabilities is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  Likewise, without competent evidence indicating that the Veteran's asthma, sinusitis, hypertension, or right hip/spine arthritis may be associated with his service, a medical nexus opinion is not warranted with respect to those disabilities.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disability may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities (to include arthritis and hypertension) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for arthritis and hypertension).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be evidence of a current disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Multiple Myeloma

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has multiple myeloma.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A March 2006 private treatment record noted the presence of abnormal blood protein.  An April 3, 2006, private treatment record indicates that the treating physician spoke to the Veteran's wife regarding the possibility that the Veteran had multiple myeloma and that the Veteran was referred to a specialist.  He was seen by the specialist in April 2006.  X-rays taken that month were unremarkable for any lytic lesions.  The diagnosis was monoclonal gammopathy with mild leukopenia; the specialist determined that development of multiple myeloma would be unusual in the Veteran's case, but recommended regular follow-ups.  A November 2008 private treatment record noted that the specialist had cleared the Veteran to reduce his visits to annual follow-ups on his monoclonal gammopathy, which had remained stable and not "morphed" into multiple myeloma.

The Board acknowledges the Veteran's statement at the March 2014 Board hearing that his wife was told that he has multiple myeloma, which is still monitored.  To the extent that the Veteran reports that he is still monitored for the potential development multiple myeloma, that report is consistent with the medical evidence of record.  However, private treatment records clearly indicate that his wife was told of a possibility of multiple myeloma, which has not yet manifested.  Thus, the Veteran's statement is contradicted by the medical evidence to which he refers, and the Board finds that his statement is not credible.  As he has not shown that he possesses the expertise necessary to competently diagnose such disability (a complex medical question not capable of lay observation, see 38 C.F.R. § 3.159(a)(2)) the Board finds that there is no competent evidence that the Veteran has been diagnosed with multiple myeloma; the claim must be denied.

Chloracne/Skin Disability

The record is silent for any diagnosis of chloracne or related condition; therefore, discussion of service connection for chloracne on a presumptive basis (based on exposure to herbicides) is unnecessary, as there is no valid claim of service connection for such disability.  See Brammer, supra; see also 38 C.F.R. § 3.159(a)(2).  However, in keeping with the judicial holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board will consider the question of whether any skin disability (however diagnosed) is causally related to the Veteran's service. 

The Veteran's STRs are negative for any skin complaints.

In August 2005, the Veteran's skin was negative for any disability.  In December 2005, the Veteran was seen for itching/hives that had recently manifested.  The diagnosis was acute uticaria due to detergent; on examination later that month, the condition had resolved.  The Veteran's skin was again noted to be negative for disability in October 2006, February 2007, and November 2007.  In June 2008, he reported some itching (but not true hives) after showering.  Medical records indicate that he had no skin rash in August 2008, November 2008, or January 2009.  

In February 2009, the Veteran was seen for an Agent Orange examination.  At that time, he did not have any rash.  During the examination, he denied developing new acne or any other skin condition during service.  He stated that he had not experience any persistent skin problems until about two to three years prior, at which point he experienced itching and dryness over his legs, arms, waistline, chest, and back.  No skin disability was diagnosed at that time.  An August 2009 VA problem list notes a diagnosis of pruritus.  During the March 2014 Board hearing, he described skin "tingling" and a persistent rash on his legs.

The earliest evidence of skin disability in the record is the December 2005 private treatment record noting acute uticaria that resolved the same month.  This is consistent with the Veteran's March 2009 claim, in which he stated that he had a skin disability that first manifested in 2005, and is consistent with his report to the February 2009 VA Agent Orange examiner that he did not develop his reported persistent itching/dryness until approximately three years earlier.  Thus, there is no competent evidence in the record linking the Veteran's active service to the manifestation of unspecified pruritus/itching nearly 40 years later.  

The Veteran has not been shown to be competent to diagnoses his alleged skin disability, nor to opine as to etiology.  See 38 C.F.R. § 3.159(a)(2).  As there is no competent evidence of a diagnosed skin disability for which service connection may be granted on a presumptive basis (chloracne) based on exposure to herbicides in service, or of a nexus to service for any other skin disability, remand for a nexus examination is not warranted; service connection must be denied.

Arthritis

The Veteran's initial claim for arthritis (that he stated began in 2005) was not specific as to the joints involved.  At the Board hearing, it appears that the joints involved were clarified to be the bilateral knees and left shoulder; however, given that the Veteran has medical diagnoses of arthritis only in joints other than those specified, for the purpose of this analysis, the Board will consider disability in those joints, as well.  

The Veteran's STRs indicate treatment in service to remove a wrist cyst and treat an infected toe, but are otherwise silent for any joint-related complaints/treatment.  Private treatment records noted complaints of knee pain (with normal x-ray in June 2008), degenerative change in the cervical spine at C5 and mild degenerative change of the right hip (April 2006 x-ray findings), and mild scoliosis and degenerative joint disease of the thoracic spine (November 2008 x-ray findings).  An August 2009 VA problem list includes osteoarthritis.

The Board acknowledges that the Veteran has diagnoses of arthritis in his cervical spine, thoracic spine, and right hip; thus, current disability is established with respect to those joints only.  However, the record - to include the Veteran's hearing testimony - is entirely silent as to an etiological nexus between the Veteran's service and the development of arthritis over 35 years later.  (See, e.g., February 2009 VA Agent Orange examination noting onset of arthritis 5 years prior.)  Moreover, although arthritis is among those chronic diseases for which service connection may be granted on a presumptive basis pursuant to 38 C.F.R. § 3.309(a), because there is no evidence that this disease manifested within the year following service, service connection on a presumptive basis under this provision must be denied.

There is no evidence in the Veteran's STRs of trauma (nor has the Veteran asserted any) to those joints in which arthritis has been clinically diagnosed, and there is no evidence/assertion of arthritis in those joints (right wrist and great toe) treated (for other conditions) in service.  Consequently, the Shedden factors are not met with respect to arthritis of any joint; service connection must be denied.

Sinusitis, Asthma, and Hypertension

Private treatment records indicate diagnoses of, or treatment for, sinusitis, asthma, and hypertension, establishing that they are current disabilities. 

The Veteran has asserted entitlement to service connection for these disabilities based on exposure to Agent Orange.  However, even assuming, arguendo, that he was exposed to herbicides in service, presumptive service connection on such basis is available only for those disabilities enumerated by statute or regulation; neither sinusitis, asthma, nor hypertension is an enumerated condition.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Thus, to the extent the Veteran seeks service connection for these disabilities under the presumptive provisions based on herbicide exposure, the claims must be denied.  

Moreover, although hypertension is among those chronic diseases for which service connection may be granted on a presumptive basis as a chronic disease pursuant to 38 C.F.R. § 3.309(a), because there is no evidence that this disease manifested within the year following service, service connection for hypertension on a presumptive basis under the provision for chronic diseases also must be denied.

As regards consideration of service connection on a direct basis, the Veteran's STRs are silent for any respiratory complaints or high blood pressure readings, and the Veteran has not alleged in-service manifestation or continuity of symptomatology.  (See, e.g., March 2009 claim noting 2005 onset and February 2009 Agent Orange noting onset 10 years prior (asthma and sinusitis) and within prior 2 years (hypertension)).  As noted above, the Veteran has not been shown to be competent to provide an etiological opinion in these matters.  See 38 C.F.R. § 3.159(a)(2).  Furthermore, there is no medical evidence of record suggesting a nexus between these disabilities and his active service, to include consideration (on a direct basis) of alleged Agent Orange exposure.  (See February 2009 Agent Orange examination, in which the claimed disabilities were considered, but the examiner noted that only "Type II DM is caused by Agent Orange/Dioxin exposure.")  Consequently, the Board finds that there is no competent evidence of nexus between the Veteran's sinusitis, asthma, and hypertension and his active service; the claims must be denied.

[The Board acknowledges that the Veteran's alleged Agent Orange exposure will be further developed on remand.  However, as the February 2009 examiner already considered whether sinusitis, asthma, and hypertension could be etiologically linked to such exposure, if proven - and concluded that they could not - the Board finds that these disabilities are not inextricably intertwined with the development requested below and that remanding these issues would serve no useful or meaningful purpose and only instead result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).]    



ORDER

Entitlement to service connection for multiple myeloma, to include as secondary to herbicide exposure is denied.

Entitlement to service connection for chloracne, to include as secondary to herbicide exposure is denied. 

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for sinusitis, to include as secondary to herbicide exposure is denied.

Entitlement to service connection for asthma, to include as secondary to herbicide exposure is denied.

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure is denied.


REMAND

The Board finds that additional development is necessary to comply with VA's duty to assist with respect to the claims of service connection for sleep apnea, diabetes mellitus, and psychiatric disability (to included PTSD).  

As regards sleep apnea, during the March 2014 Board hearing, the Veteran stated that he has been diagnosed with sleep apnea and is being treated for such condition by a physician.  There are no records of such treatment in the record.  Remand is required to obtain the Veteran's sleep apnea treatment records.

With respect to diabetes mellitus, the Veteran served aboard the U.S.S. Reeves from December 1965 until his discharge in January 1967.  Records confirm that the U.S.S. Reeves was in the official waters of the Republic of Vietnam from July 1966 to December 1966.  A May 2012 formal finding states that the Veteran made no contention that he served on the ground in Vietnam.  However, at the March 2014 Board hearing, he stated that he went ashore once while docked at Da Nang harbor, and was therefore exposed to Agent Orange.  As diabetes mellitus is a disability presumptively linked to Agent Orange exposure, remand is required for further development to corroborate the alleged exposure.

As regards an acquired psychiatric disability (claimed as PTSD), an August 2009 formal finding determined that there was insufficient evidence to research the Veteran's claimed stressors, including retrieving a wounded pilot (CMDR W. F. F.) shot down in the Gulf of Tonkin.  The record contains evidence that the U.S.S. Reeves was involved in air-sea rescue missions in the Gulf of Tonkin while the Veteran was serving on board, as well as evidence that CMDR W. F. F. was shot down in July 1966 and retrieve by personnel aboard the U.S.S. Reeves.  At the March 2014 Board hearing, the Veteran also asserted that the U.S.S. Reeves was fired upon during the air-sea rescue missions.  Remand is required to attempt to corroborate the Veteran's stressors and provide a new examination based on the expanded record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of treatment he has received for his sleep apnea and provide authorizations for VA to obtain records of any such private treatment.  Secure for the record copies of complete clinical records of the identified treatment.  The Veteran should be notified if any records he identified are not received. 

2.  Request that the JSRRC (or any other official source/agency deemed appropriate) provide any information that might corroborate the Veteran's alleged in-service exposure to herbicides, including Agent Orange, and his alleged stressors (rescuing downed pilots and taking fire while doing so).  The Board is particularly interested in records or evidence pertaining to the Veteran's service aboard the U.S.S. Reeves from July 1966 to January 1967, during which time the ship was apparently involved in air-sea rescues in the Gulf of Tonkin and the Veteran asserts that he went ashore at Da Nang harbor.  If the AOJ is notified that additional information is needed from the appellant to conduct a search for evidence that might corroborate the Veteran's in-service exposure to herbicides or his alleged stressors, then the appellant should be contacted and informed of the information needed.

3.  After the above development sought is completed, schedule the Veteran for a psychiatric examination.  Clearly inform the examiner of any corroborated stressor(s).  The record must be reviewed by the examiner in conjunction with the examination.  If indicated, psychological testing for PTSD should be conducted and the results compared to the criteria for a PTSD diagnosis.

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

(a)  Is a diagnosis of PTSD warranted?  If so, is it at least as likely as not (a 50% or higher degree of probability) causally related to any corroborated stressor during service?  Please indicate any diagnostic criteria required for a diagnosis of PTSD that are not met.

(b)  Is it at least as likely as not (a 50% or higher degree of probability) that any other current acquired psychiatric disorder(s) is/are causally related to the Veteran's active duty service?  Please address any psychiatric symptomatology not associated with a psychiatric diagnosis and identify a likely etiology.  

A complete rational must be furnished for all opinions.  

4.  After completion of the above, and any additional development indicated (to include nexus examinations for sleep apnea and diabetes, if warranted), review the expanded record and readjudicate the issues remaining on appeal.  The appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


